DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 01/14/2020 and 05/24/2021 were reviewed and the listed references were noted.  

Drawings
The 4 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 21-40 are pending.  Claims 1-20 are canceled.

Specification
The title of the invention is not descriptive of the claimed invention.  A new title is required to clearly indicate that the system and method of the instant invention is directed to predicting image quality scores of one or more images produced by medical imaging scanners.
Double Patenting
Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).




Claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of the parent U.S. Patent Nos. 9,805,470 and 10,572,998.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the claims in the parent U.S. Patent Nos. 9,805,470 and 10,572,998, and are therefore obvious variants thereof. 

For example, the following are two charts comparing independent Claim 21 of the instant application to independent Claim 1 of the parent U.S. Patent Nos.: 9,805,470 and 10,572,998, respectively:
Claim 21:  Instant Application
Claim 1: U.S. Patent No.: 9,805,470
A computer-implemented method of predicting image quality scores of images for use in operating a medical imaging scanner, the method comprising: 

identifying one or more data acquisition device types; 

receiving one or more data sets associated with each of the one or more data acquisition device types, wherein each data set of the one or more data sets includes one or more patient characteristics; 

receiving a selected data acquisition device type for an imaging procedure; and 

determining, based on the patient characteristics of the received one or more data sets and the imaging procedure, a predicted image quality score for an image produced by the selected data acquisition device type.
A computer-implemented method of identifying image acquisition parameters for use in operating a CT or angiography imaging scanner, the method comprising:

identifying a plurality of image data sets generated by one or more types of medical imaging scanners for a plurality of individuals; 

associating each image data set of the plurality of image data sets with one or more image acquisition parameters and a type of medical imaging scanner used to generate each respective image data set; 

computing, for each image data set of the plurality of image data sets, one or more values of a patient characteristic of the respective individual imaged from the plurality of individuals; 

identifying a first value of the patient characteristic for a first image data set and identifying a second value of the patient characteristic for a second image data set of the plurality of image data sets; 

creating a group of image data sets based on a calculated similarity between the first value and the second value, the group including the first image data set and the second image data set; 

receiving or identifying a selected type of medical imaging scanner to be used to image a patient of interest; 

identifying an image data set from the created group of image data sets, the identified image data set having been created by a type of medical imaging scanner matching the selected type of medical imaging scanner received or 

identifying a predicted scan quality or one or more image acquisition parameters suitable for using the type of medical imaging scanner selected for the patient of interest, based on one or more image acquisition parameters associated with the image data set identified from the created group of image data sets.



and,

Claim 21:  Instant Application
Claim 1: U.S. Patent No.: 10,572,998
A computer-implemented method of predicting image quality scores of images for use in operating a medical imaging scanner, the method comprising: 

identifying one or more data acquisition device types; 

receiving one or more data sets associated with each of the one or more data acquisition device types, wherein each data set of the one or more data sets includes one or more patient characteristics; 

receiving a selected data acquisition device type for an imaging procedure; and 

determining, based on the patient characteristics of the received one or more data sets and the imaging procedure, a predicted image quality score for an image produced by the selected data acquisition device type.
A computer-implemented method of determining predicted image quality 
scores of one or more images for use in operating a medical imaging scanner, 
the method comprising: 

identifying one or more data acquisition device types;  

determining one or more data sets associated with each of the one or more data acquisition device types, wherein each data set of the one or more data sets includes one or more patient characteristics and an image quality score respective to the data set;  

grouping the one or more data sets based on similarities between the patient characteristics respective to each of the one or more data sets;  

receiving a selected data acquisition device type for an imaging procedure;  

identifying, based on the grouping, a selected data set associated with the selected data acquisition device type;  and 

determining, based on the selected data set, a predicted image quality score for an image produced by the selected data acquisition device type. 
 
 



Allowable Subject Matter
Claims 21-40 are not rejected over prior art references and will be allowed if the above-referenced non-statutory double patenting rejection is overcome.  The following is Examiner’s stated reasons for the allowable subject matter:  consider Claim 21, Glaser-Seidnitzer et al. (US 2012/0190962 - IDS) discloses “A computer-implemented method of predicting image quality scores of one or more images for use in operating a medical imaging scanner, the method comprising: 
identifying one or more data acquisition device types (Paragraph [0014], where Magnetic resonance tomography or a computed tomography system is identified); 
receiving one or more data sets associated with each of the one or more data acquisition device types (Paragraph [0015], the recitation of multiple variants of protocols presented in the form of protocol parameter sets), wherein each data set of the one or more data sets includes one or more patient characteristics (Paragraph [0015], where the training data is provided that includes patient-specific parameter sets.  In addition, Paragraph [0016] discloses examples of a patient-specific parameter set ) receiving a selected data acquisition device type for an imaging procedure (Paragraph [0027], where MRI and CT systems are recited). In an analogous field of endeavor, Walker et al. (US 2012/0213326) discloses medical image scanning based on series of policies that include patients’ characteristics (Walker, Paragraph [0034]); scanning device parameters (Walker, Paragraph [0045]); with consideration of the quality of the image produced (Walker, Paragraph [0104]).  However, none of the cited prior art references, alone or in combination, provides a 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Purdie et al. (US 2016/0140300).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-36383836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Siamak Harandi/Primary Examiner, Art Unit 2662